Curia, per O’Neall, J.
In this case we do not think that the counsel fee — fifteen dollars — was properly allowed as part of the plaintiff’s damage. Such an item has never been allowed in this State.
It cannot be said to be a necessary result of the act done by, or negligence of the defendant. If this had been a case in which vindictive damages could be given, and the jury had found a sum in gross beyond the value of the article lost, then indeed their vérdict would not have been disturbed. But in this case there is nothing which calls for such a verdict. The jury having found specifically fifteen dollars for the counsel fee, their verdict must be reformed so as to exclude that.
It is therefore ordered that a new trial be granted, unless the plaintiff shall, within thirty days from notice of this order, enter upon the record before the Clerk of Williams-burg District, a remittitur of fifteen dollars.
■ Wardlaw, Withers, Whitner, Glover, and Munbo, JJ., concurred.
New Trial, Nisi.